UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                    September 26, 2012

                                     No. 11-2586

                         UNITED STATES OF AMERICA

                                          v.

                             DWIGHT TURLINGTON,
                                  Appellant

                            (D.N.J. No. 02-cr-00673-005)

Present: SLOVITER, RENDELL and HARDIMAN, Circuit Judges

     1. Motion by Appellee to Re-Issue Non-Precedential Opinion as Precedential
        Opinion;

     2. Letter dated 10/4/12 filed pursuant to Rule 28(j) in Support of Motion to
        Re-Issue Non-Precedential Opinion as Precedential Opinion.

                                                        Respectfully,
                                                        Clerk/MB

_________________________________ORDER________________________________
The foregoing motion is hereby GRANTED.

                                        By the Court,


                                        /s/Marjorie O. Rendell
                                        Circuit Judge

Dated:       October 16, 2012
MB/cc:       Mark E. Coyne, Esq.
             John A. Klamo, Esq.